Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
In communications filed on 8/22/2022, claims 1-20 are presented for examination. Claims 1 and 11 are independent.
Amended claims: 1, 11.
The amendment filed under AFCP is not entered because it is not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal as it neither overcomes the 101 rejection nor the 103 rejection. 
Applicants’ arguments, see Applicant Arguments/Remarks filed 8/22/22, with respect to claim(s) rejected under 35 USC 101 have been fully considered and are unpersuasive.  The abstract functions of the claims in the case are claim(s) is/are directed to system and method of making personnel hiring decision based on calculating a risk score on information collected about a particular candidate for a job. As such, the abstract idea is (1) certain methods of organizing human activity (i.e., personnel hiring decision as recited in the abstract and limitation (d) of the present claims), such as fundamental economic practices (Alice, 573 U.S. at 219-20; Bilski, 561 U.S. at 611); and (2) collecting and analyzing information to detect misuse and notifying a user when misuse is detected (see e.g., FairWarning) (i.e., collecting information to generate risk scores and analyzing the score as recited in limitations (a)-(d) to identify an action i.e., hiring decision) - as defined by the claimed steps. As such, the claims fall under at least the category of “an idea of itself” and “certain methods of organizing human activity”. The phrase “an idea of itself” is used to describe an idea standing alone such as an instantiated concept, plan or scheme, as well as a mental process (thinking) that “can be performed in the human mind, or by a human using a pen and paper."  The phrase “certain method of organizing human activities” is used to describe managing relationships or transactions between people; business practices; concepts relating to managing human behavior; concepts relating to tracking or organizing information. Looking at the steps of the claims, for each of the claims, data is simply being collected, generated, and analyzed to make a business decision. The structural elements of the claims, which include a generic device, server, modules when taken in combination with the functional elements claim(s) is/are directed to system and method for performing a hiring decision, together do not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment (a general purpose device).
Applicants’ arguments, see Applicant Arguments/Remarks filed 8/22/22, with respect to claim(s) rejected under prior art have been fully considered and are unpersuasive. Contrary to Applicant’s assertion, Chrapo in combination with Higbee teaches all the elements of the claimed invention. Specifically, Charpo discloses: receiving, by a server, configured to communicate with a job application system executed on one or more servers, information about a candidate from a job application process of the job application system responsive to the job application process; (Chrapo: Figs. 1-2, 4-7, and ¶3-¶4, ¶94-¶97, i.e., candidate applying for a job through an application system); (b) communicating, by the server responsive to receiving the information (Chrapo: Figs. 4-7, and ¶3-¶4, ¶33-¶42, ¶94-¶97, i.e., calculating risk score using multiple factors including email, social media activity of an entity such as a job applicant in response to receiving the application). However, Chrapo does not but in analogous art, Higbee (US 20140230061 A1) teaches: one or more simulated phishing communications to one or more devices of the candidate, the one or more phishing communications including content personalized based at least on the information about the candidate from the job application process; (¶5-¶7, i.e., calculating the trustworthiness level of an individual based on simulated phishing campaign to the individual) Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Chrapo to include responses to a simulated phishing campaign to a user as taught by Higbee with the motivation to calculate trustworthiness of the user (Higbee: ¶5-¶7). Charpo et al combination further discloses: (c) determining, by the server, a risk score for the candidate based at least on results of the one or more simulated phishing communications received from the one or more devices of the candidate; and (Higbee: ¶5-¶7 and ¶20-¶25, i.e., generating trustworthiness level of an individual based on the response to the results of one or more simulated phishing campaigns). Charpo further discloses: (d) providing, by the server, via an interface to the job application system, the risk score to the job application system for use by the job application system to provide information on whether or not the candidate is to be hired. (Chrapo: Figs. 4-7, and ¶3-¶4, ¶33-¶42, ¶94-¶97, ¶134-¶137, i.e., hiring decision determination based on calculating risk scores regarding a potential candidate. See also, Higbee: ¶5-¶7 and ¶20-¶25)
With regards to Applicant’s Remarks regarding motivation to combine, it is noted Higbee was cited for motivation to provide trustworthiness of a person (Higbee: ¶5-¶7). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ZAIDI whose telephone number is (571)270-5995. The examiner can normally be reached Monday-Thursday: 5:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED A ZAIDI/Primary Examiner, Art Unit 2432